In the

     United States Court of Appeals
                 For the Seventh Circuit	
                     ____________________ 
No. 15‐2962 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

ROBERT KOLBUSZ, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
                No. 12 CR 782 — John Z. Lee, Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 20, 2016 — DECIDED SEPTEMBER 21, 2016 
                ____________________ 

   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges. 
   EASTERBROOK, Circuit Judge. A jury convicted Robert Kol‐
busz  of  six  counts  of  mail  or  wire  fraud,  see  18  U.S.C. 
§§ 1341,  1343,  and  he  was  sentenced  to  84  months’  impris‐
onment  (the  same  term  on  each  count  to  run  concurrently) 
plus about $3.8 million in restitution. 
     Kolbusz, a dermatologist, submitted thousands of claims 
to  the  Medicare  system  and  private  insurers  for  the  treat‐
2                                                          No. 15‐2962 

ment  of  actinic  keratosis,  a  skin  condition  that  sometimes 
leads  to  cancer.  He  received  many  millions  of  dollars  in 
payments. The evidence at trial permitted a reasonable jury 
to conclude that many if not substantially all of these claims 
could  not  have  reflected  an  honest  medical  judgment—and 
that  the  treatment  Kolbusz  claimed  to  have  supplied  may 
have failed to help any patient who actually had actinic kera‐
tosis.  We  need  not  recount  the  evidence.  Kolbusz  put  on  a 
vigorous  defense,  but  the  record  permitted  the  jury  to  find 
that he committed the crimes as charged. 
     His lead appellate argument is that the district judge con‐
structively amended the indictment by permitting the prose‐
cutor  to  present  evidence  that  he  submitted  false  claims  on 
behalf of more than six patients. The indictment charged six 
particular  frauds,  so  that  must  be  the  limit  of  the  evidence, 
the  argument  runs.  Yet  the  indictment  charged  a  scheme  to 
defraud (that’s what §1341 and §1343 cover). The prosecutor 
was entitled to prove the scheme as a whole, and not just the 
six  exemplars  laid  out  in  the  indictment.  See,  e.g.,  United 
States  v.  Phillips,  745  F.3d  829,  831–33  (7th  Cir.  2014);  United 
States  v.  Salmonese,  352  F.3d  608,  621  (2d  Cir.  2003).  Kolbusz 
does not  point to any decision  holding  that  the  prosecution 
is  forbidden  to  show  that  a  scheme  has  more  victims  than 
the  number  of  counts  in  the  indictment,  and  we  could  not 
find such a decision in an independent search. 
    After  his  arrest  and  indictment,  Kolbusz  continued  to 
submit claims to Medicare, and many of these were paid. He 
contends that the judge erred in preventing him from intro‐
ducing  evidence  to  that  effect.  But  the  judge  did  not  abuse 
his discretion in excluding this evidence, which has more to 
say about the (lack of) care with which Medicare intermedi‐
No. 15‐2962                                                             3 

aries  examine  physicians’  claims  than  about  the  validity  of 
the  charges  against  him.  Kolbusz  says  that  the  evidence 
would  demonstrate  his  “good  faith,”  but  we  do  not  under‐
stand  how—or  for  that  matter  why  “good  faith”  in  the  ab‐
stract  matters.  See  United  States  v.  Blagojevich,  794  F.3d  729, 
738–39 (7th Cir. 2015). Kolbusz’s state of mind when he was 
submitting  claims  between  2003  and  2010  (the  period  cov‐
ered by the criminal charges) was relevant; his state of mind 
in later years was not. It would have been regrettable to di‐
vert  the  trial  into  an  examination  of  Medicare’s  claims‐
processing procedures in 2013 and 2014, rather than whether 
Kolbusz  knew  that  he  was  submitting  false  claims  in  2010 
and earlier. 
     Finally,  Kolbusz  contends  that,  when  resolving  civil  liti‐
gation that grew out of his claims for reimbursement, some 
of the insurers agreed to waive restitution. He contends that 
payments  from  these  insurers  should  be  excluded  from  the 
district  court’s  calculation.  The  problem  with  this  argument 
is  that  the  United  States  was  not  a  party  to  any  of  the  con‐
tracts on which Kolbusz relies. The award of restitution was 
entered in litigation between Kolbusz and the United States; 
contracts between Kolbusz and third parties cannot control. 
So the Supreme Court held in EEOC v. Waffle House, Inc., 534 
U.S. 279 (2002), when concluding that arbitration agreements 
between employees and employers do not affect the national 
government,  when  it  sues  as  employees’  champion.  The 
Court  concluded  that  private  agreements  do  not  bind  the 
United  States.  That’s  equally  true  when  the  United  States 
seeks a restitution award, and so multiple courts have held. 
See,  e.g.,  United  States  v.  Rizk,  660  F.3d  1125,  1137  (9th  Cir. 
2011);  United  States  v.  Gallant,  537  F.3d  1202,  1250  (10th  Cir. 
2008);  United  States  v.  Karam,  201  F.3d  320  (4th  Cir.  2000); 
4                                                    No. 15‐2962 

United States v. Parsons, 141 F.3d 386, 393 (1st Cir. 1998); Unit‐
ed States v. Sheinbaum, 136 F.3d 443, 448–49 (5th Cir. 1998). 
                                                       AFFIRMED